UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4194



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BARRY LEWIS KIRKPATRICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00126-JAB-1)


Submitted:   June 26, 2008                    Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Robert Albert Jamison Lang, Assistant United States
Attorney, Winston-Salem, North Carolina; Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barry Kirkpatrick pled guilty, pursuant to a written plea

agreement, to robbery affecting interstate commerce, 18 U.S.C.

§ 1951 (2000) (“Hobbs Act”), and was sentenced to 174 months

imprisonment. Kirkpatrick timely appealed. His attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),     identifying    no    meritorious        grounds   for       appeal    but

questioning whether the sentence imposed was reasonable.                   Although

informed    of   his   right    to   file    a   supplemental     pro    se   brief,

Kirkpatrick has not done so.

            This court reviews the sentence imposed by the district

court for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see also United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                             When

sentencing a defendant, a district court must:                      (1) properly

calculate    the   guideline     range;      (2)    treat   the   guidelines       as

advisory; (3) consider the factors set out in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008); and (4) explain its reasons for selecting

a sentence.      Pauley, 511 F.3d at 473.            While the district court

must   consider    the   various     §    3553(a)   factors   and   explain       its

sentence, it need not explicitly reference § 3553 or discuss every

factor on the record.       United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).       Further, this court considers that “[a] sentence

within the proper Sentencing Guidelines range is presumptively


                                         - 2 -
reasonable.”   United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)   (upholding     application    of     rebuttable   presumption     of

correctness of within-guideline sentence).

          Here,   the    district     court    followed    the    appropriate

procedures in sentencing Kirkpatrick, and we find no abuse of

discretion in its sentence of 174 months of imprisonment.                  We

therefore find that Kirkpatrick’s sentence is reasonable.                  In

accordance with Anders, we have reviewed the record in this case

and have found no meritorious issues for appeal.                 We therefore

affirm the district court’s judgment.           This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy thereof was served on the client.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -